DETAILED ACTION
In response to communications filed 01/27/2021.
Claims 1-5, 7 and 9-22 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US 2016/0309356 A1) in view of Li et al. (US 2017/0346609 A1) hereinafter “Madan” and “Li” respectively.

Regarding Claim 1, Madan teaches A method of reducing uplink inter-cell interference in a cellular communications network (Madan: paragraph 0028 & Fig. 1A, uplink (UL) inter cell interference coordination (ICIC) in a wireless network environment; see also paragraphs 0112-0115 & Fig. 4), comprising the steps of:
a)   generating a first sorted set of user equipments (UEs) in a cell (Madan: paragraph 0036 & Fig. 1A, UEs in a particular cell) which are susceptible to interference by selecting any polled UEs in said cell whose measured uplink signal strength (Madan: paragraph 0036, uplink signal or received power for an uplink signal) at a base station (Madan: paragraph 0035 & Fig. 1A, cell radio) of said cell is below a first predetermined threshold (Madan: paragraph 0036, determining uplink signal or received power for an uplink signal of any given UE in a particular cell is less than a predetermined threshold; see also paragraph 0114 & Fig. 4, determining which UE cell signal strength values are below a predetermined threshold);
b)    generating a second sorted set of UEs causing interference to at least one neighboring cell (Madan: paragraph 0022 & Fig. 1, neighboring cell) by selecting any polled UEs in said cell whose measured level of interference to a neighboring cell is higher than a second predetermined threshold (Madan: paragraph 0022, determining a number of UEs for which one or more neighboring cell RSRP values are above an RSRP threshold; see also paragraph 0113 & Fig. 4, determine number of UEs reporting RSRP above a predetermined threshold); and
c)    combining the UEs of said first sorted set of UEs and said second sorted set of UEs (into a priority list) for frequency resource reservation or allocation in said cell (Madan: paragraph 0026, calculating the per cell total sum of ;
wherein performing method steps a) to c) does not require any communication between the base station of said cell and a base station of the at least one neighboring cell (Madan: paragraphs 0112-0115 & Fig. 4, performing steps to determine throughput rates for the plurality of UEs within the particular cell, thus teaching no further communication between a base station of the neighboring cell is required) and wherein said first sorted set of UEs and said second sorted set of UEs are not mutually exclusive sets of UEs (Madan: paragraph 0113 & Fig. 4, determine which number of UE signal strengths connected to a particular cell are above or below a predetermined threshold).
Although Madan teaches resource allocation in consideration of combined UEs in a particular cell, Madan fails to explicit teach combining the UEs into a priority list for said resource allocation.  However, Li from an analogous art similarly teaches prioritizing traffic of UEs of a particular cell in which a base station may determine a first type of traffic associated with first priority for a first UE and a second type of traffic associated with a second priority for another UE (Li: paragraphs 0048-0049).  Therefore, it would have been obvious before the effective filing of the invention to have incorporated the teachings of Li with the invention of Madan.  A person of ordinary skill in the art would have been motivated to combine scheduling resources into a priority list as suggested in Li with Madan to further optimize uplink transmissions and reduce interference within a particular cell.

Regarding Claim 2, Madan-Li teaches the respective claim(s) as presented above and further suggests
sorting the first sorted set of UEs by reference to their measured uplink signal strengths from low to high signal strength (Madan: paragraph 0077, feedback communicated to the central management system 122 from a given cell radio serving one or more UEs can include one or more ordered relative RSRP values); and
sorting the second sorted set of UEs by reference to their level of interference to at least one neighboring cell from high to low level of interference to said at least one neighboring cell (Madan: paragraph 0077, feedback communicated to the central management system 122 from a given cell radio serving one or more UEs can include one or more ordered relative RSRP values).

Regarding Claim 3, Madan-Li teaches the respective claim(s) as presented above and further suggests
wherein the sorting steps are performed prior to step c) of claim 1 (Madan: paragraph 0022, determining a number of UEs for which one or more neighboring cell RSRP values are above or below an RSRP threshold).

Regarding Claim 4, Madan-Li teaches the respective claim(s) as presented above and further suggests
wherein step c) comprises interleaving the UEs of the first sorted set of UEs and the UEs of the second sorted set of UEs having a same index (Madan: ;

Regarding Claim 5, Madan-Li teaches the respective claim(s) as presented above and further suggests
wherein step c) comprises combining UEs of the first sorted set of UEs and the UEs of the second sorted set of UEs into said priority list based on their respective frequency resource requirements such that a UE from said first set of sorted UEs or a UE from said second set of sorted UEs requiring a lesser amount of frequency resource is allocated a higher priority in the priority list (Madan: paragraph 0081, measurement reporting operations in order to provide interference guarantees for certain uplink RBs for cell edge UEs served by each cell radio in order to meet the low interference PSD level).

Regarding Claim 7, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein the measured uplink signal strength for each polled UE is based on any of uplink reference signal receiving power (RSRP), uplink signal to interference plus noise ratio (SINR), sounding reference signal (SRS), or demodulation reference signal (DMRS) (Madan: paragraph 0022, receiving by a particular cell of the plurality of cells RSRP information from each of a plurality of user equipment (UE) served by the particular cell).

Regarding Claim 9, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein the measured level of interference polled UE selected for said second sorted set of UEs is based on downlink RSRP (Madan: paragraph 0022, receiving by a particular cell of the plurality of cells RSRP information from each of a plurality of user equipment (UE) served by the particular cell).

Regarding Claim 10, Madan-Li teaches the respective claim(s) as presented above and further suggests comprising an initial step of selecting N UEs from a base station scheduling user list for said cell and performing steps a) to c) with respect to only said selected N UEs (Madan: paragraph 0122, selecting cell edge UEs for scheduling).  

Regarding Claim 11, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein the number N of selected UEs is determined from an average number of UEs scheduled by said base station for each scheduling user list previously compiled over a predetermined period of time (Madan: paragraph 0125, determining an average interference for each cell in the system based on signal strength and/or relative signal strength values received from each cell).  

Regarding Claim 12, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein the number N of selected UEs is equal to n where it is determined that the anticipated frequency resources for a first n UEs from a base station scheduling user list for said cell is less than or equal to the available frequency resources in the entire bandwidth for said cell (Madan: paragraph 0127, determining the highest interference values reported by each cell based on UE specific feedback) and where it is determined that the anticipated frequency resources for a first n+1 UEs from said base station scheduling user list is more than the available frequency resources in the entire bandwidth (Madan: paragraph 0127, setting the high interference PSD level to the calculated average).  

Regarding Claim 13, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein a step of identifying at least one neighboring cell suffering from interference comprises using measurement reports generated by the UEs of the second sorted set of UEs (Madan: paragraph 0113, determining a number of UE(s) connected to the serving cell that have reported one or more neighboring cell signal strength value(s) (e.g., RSRP, CPICH Ec/Io, etc.) above a predetermined threshold).

Regarding Claim 14, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein a level of interference caused by a UE of the second sorted set of UEs in a cell i to a neighboring cell j is determined from RSRPU|j + delta RSRPdi,ij, where the RSRPU|i is the uplink RSRP of the UE of the second sorted set of UEs to its serving cell / and delta RSRPd|;ij is the downlink RSRP difference between the neighboring cell j and the serving cell i (Madan: 

Regarding Claim 15, Madan-Li teaches the respective claim(s) as presented above and further suggests
determining if an available amount of frequency resources in a cell-edge band of a frequency band for said cell is sufficient to serve the first sorted set of UEs and second sorted set of UEs when said first sorted set of UEs and second sorted set of UEs are sequentially selected from the priority list (Madan: paragraph 0122, selecting cell edge UEs for scheduling); and
if yes, reserving a required amount of frequency resources in said cell-edge band (Madan: paragraph 0123, setting the low interference PSD level to a highest value such that a high percentage of cell edge UEs can achieve a predetermined SINR when transmitting); and
if no, reserving an additional amount or the required amount of frequency resources in a non-cell-edge band part of said frequency band for said cell (Madan: paragraph 0123, predetermined SINR for which the cell edge UEs are desired to achieve can be configured by a network operator and/or service provider).

Regarding Claim 16, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein a cell-edge band of a frequency band for the cell comprises a 1/M fixed portion of the entire bandwidth of the cell frequency band and wherein an index of the cell-edge band is given by the Physical Cell Identity (PCI) mod M, where M is determined by network planning (Madan: paragraph 0052, edge of a coverage area of a given serving cell).

Regarding Claim 17, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein a start frequency position for resource reservation in a cell-edge band of a frequency band for the cell is a lowest frequency of the cell-edge band (Madan: paragraph 0123, setting the low interference PSD level to a highest value such that a high percentage of cell edge UEs can achieve a predetermined SINR when transmitting; see also paragraph 0134, resource adaptation maximizes UE throughput rates across all cell radios in the communication system for both interior UEs and cell edge UEs served by the cell radios).  

Regarding Claim 18, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein a start frequency position for resource reservation in a non-cell-edge band part of a frequency band for the cell is based on any available resources in (M-l) sub-bands where each of the (M-l) sub-bands has a 1/M fixed portion of the entire bandwidth and is different from the cell-edge band (Madan: paragraph 0134, resource adaptation maximizes UE throughput rates across all cell radios in the communication system for both interior UEs and cell edge UEs served by the cell radios).  

Regarding Claim 19, Madan-Li teaches the respective claim(s) as presented above and further suggests wherein a start frequency position for resource reservation in a non-cell-edge band part of a frequency band for the cell is a highest frequency of the subband having index k if the sub-band with index k is able to provide the most available resources among (M-l) sub-bands where each sub-band has a 1/M fixed portion of the entire bandwidth and is different from the cell-edge band  (Madan: paragraph 0134, resource adaptation maximizes UE throughput rates across all cell radios in the communication system for both interior UEs and cell edge UEs served by the cell radios).  

Regarding Claim 20, Madan teaches A user equipment (UE) type classification module (Madan: paragraph 0045 & Fig. 1A, central management system including a interference management module) for a cellular communications network base station (Madan: paragraph 0035 & Fig. 1A, cell radio) said module configured to:
a) select N UEs for a cell served by a base station (Madan: paragraph 0113 & Fig. 4, determining at a given serving cell a number of UE(s) connected to the serving cell); 
b) generate a first sorted set of said N UEs (Madan: paragraph 0036 & Fig. 1A, UEs in a particular cell) which are susceptible to interference by selecting UEs of said N UEs whose measured uplink signal strength (Madan: paragraph 0036, uplink signal or received power for an uplink signal) at a base station (Madan: paragraph 0035 & Fig. 1A, cell radio) of said cell is below a first predetermined threshold (Madan: paragraph 0036, determining uplink signal or received power for an uplink signal of any given UE in a particular cell is less than a predetermined threshold; see also paragraph 0114 & Fig. 4, determining which UE cell signal strength values are below a predetermined threshold); and
c) generate a second sorted set of said N UEs which cause interference to at least one neighboring cell (Madan: paragraph 0022 & Fig. 1, neighboring cell) by selecting UEs of said N UEs whose measured level of interference to a neighboring cell is higher than a second predetermined threshold (Madan: paragraph 0022, determining a number of UEs for which one or more neighboring cell RSRP values are above an RSRP threshold; see also paragraph 0113 & Fig. 4, determine number of UEs reporting RSRP above a predetermined threshold); and
wherein said user equipment (UE) type classification module does not require any communication with a base station of the at least one neighboring cell to perform steps a) to c) (Madan: paragraphs 0112-0115 & Fig. 4, performing steps to determine throughput rates for the plurality of UEs within the particular cell, thus teaching no further communication between a base station of the neighboring cell is required) and wherein said first sorted set of said N UEs and said second sorted set of said N UEs are not mutually exclusive sets of UEs (Madan: paragraph 0113 & Fig. 4, determine which number of UE signal strengths connected to a particular cell are above or below a predetermined threshold).
Although Madan teaches resource allocation in consideration of combined UEs in a particular cell, Madan fails to explicit teach selecting N UEs from a base station scheduling user list.  However, Li from an analogous art similarly teaches prioritizing 

Regarding Claim 21, Madan teaches A user equipment (UE) prioritization module (Madan: paragraph 0045 & Fig. 1A, central management system including an interference management module) for a cellular communications network base station (Madan: paragraph 0035 & Fig. 1A, cell radio), said module configured to:
a) sort UEs of a first sorted set of UEs in a cell (Madan: paragraph 0036 & Fig. 1A, UEs in a particular cell) identified as being susceptible to interference by reference to their measured uplink signal strengths (Madan: paragraph 0036, uplink signal or received power for an uplink signal) at a base station (Madan: paragraph 0035 & Fig. 1A, cell radio) of said cell from low to high signal strength (Madan: paragraph 0036, determining uplink signal or received power for an uplink signal of any given UE in a particular cell is less than a predetermined threshold; see also paragraph 0114 & Fig. 4, determining which UE cell signal strength values are below a predetermined threshold); and
b) sort UEs of a second sorted set of UEs in said cell identified as causing interference to at least one neighboring cell (Madan: paragraph 0022 & Fig. 1, neighboring cell) by reference to their level of interference to at least one neighboring cell from high to low level of interference to said at least one neighboring cell (Madan: paragraph 0022, determining a number of UEs for which one or more neighboring cell RSRP values are above an RSRP threshold; see also paragraph 0113 & Fig. 4, determine number of UEs reporting RSRP above a predetermined threshold); and
wherein said user equipment (UE) prioritization module does not require any communication with a base station of the at least one neighboring cell to perform steps a) and b) (Madan: paragraphs 0112-0115 & Fig. 4, performing steps to determine throughput rates for the plurality of UEs within the particular cell, thus teaching no further communication between a base station of the neighboring cell is required).
Although Madan teaches scheduling or assigning of frequency resources for both the cell edge UEs and call center UEs, Madan fails to explicit teach sorting the UEs based on signal strengths into a list for allocation.  However, Li from an analogous art similarly teaches prioritizing traffic of UEs of a particular cell in which a base station may determine a first type of traffic associated with first priority for a first UE and a second type of traffic associated with a second priority for another UE (Li: paragraphs 0048-0049).  Therefore, it would have been obvious before the effective filing of the invention to have incorporated the teachings of Li with the invention of Madan.  A person of ordinary skill in the art would have been motivated to combine scheduling resources into 

Regarding Claim 22, Madan teaches An apparatus (Madan: paragraph 0045 & Fig. 1A, central management system including a interference management module) for reducing uplink inter-cell interference in a cellular communications network (Madan: paragraph 0028 & Fig. 1A, uplink (UL) inter cell interference coordination (ICIC) in a wireless network environment; see also paragraphs 0112-0115 & Fig. 4), said apparatus configured to:
a)    generate a first sorted set of user equipments (UEs) in a cell (Madan: paragraph 0036 & Fig. 1A, UEs in a particular cell) which are susceptible to interference by selecting any polled UEs in said cell whose measured uplink signal strength (Madan: paragraph 0036, uplink signal or received power for an uplink signal) at a base station (Madan: paragraph 0035 & Fig. 1A, cell radio) of said cell is below a first predetermined threshold (Madan: paragraph 0036, determining uplink signal or received power for an uplink signal of any given UE in a particular cell is less than a predetermined threshold; see also paragraph 0114 & Fig. 4, determining which UE cell signal strength values are below a predetermined threshold);
b)    generate a second sorted set of UEs causing interference to at least one neighboring cell (Madan: paragraph 0022 & Fig. 1, neighboring cell) by selecting any polled UEs in said cell whose measured level of interference to a neighboring cell is higher than a second predetermined threshold (Madan: paragraph 0022, determining a number of UEs for which one or more neighboring cell RSRP values are ; and
c)    combine the UEs of said first sorted set of UEs and said second sorted set of UEs in a priority list for frequency resource reservation or allocation in said cell (Madan: paragraph 0026, calculating the per cell total sum of utilities for achievable throughput rates for the plurality of user equipment served by a particular cell, thus determining a resource allocation in consideration of combined UEs in said particular cell);
wherein said apparatus does not require any communication with a base station of the at least one neighboring cell to perform steps a) to c) (Madan: paragraphs 0112-0115 & Fig. 4, performing steps to determine throughput rates for the plurality of UEs within the particular cell, thus teaching no further communication between a base station of the neighboring cell is required) and wherein said first sorted set of UEs and said second sorted set of UEs are not mutually exclusive sets of UEs (Madan: paragraph 0113 & Fig. 4, determine which number of UE signal strengths connected to a particular cell are above or below a predetermined threshold).
Although Madan teaches resource allocation in consideration of combined UEs in a particular cell, Madan fails to explicit teach combining the UEs into a priority list for said resource allocation.  However, Li from an analogous art similarly teaches prioritizing traffic of UEs of a particular cell in which a base station may determine a first type of traffic associated with first priority for a first UE and a second type of traffic associated with a second priority for another UE (Li: paragraphs 0048-0049).  Therefore, it would have been obvious before the effective filing of the invention to have 

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 20-22 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Madan et al. (US 2017/0111919 A1) teaches a priority list for scheduling UEs in a particular cell (paragraph 0777).
Guo et al. (US 2018/0152949 A1) teaches an interference cancellation method between two neighboring user equipments (paragraph 0009).
Rao et al. (US 2017/0202006 A1) teaches an inter-cell fractional frequency reuse scheduler (paragraph 0007).
Kapnadak et al. (US 2015/0141024 A1) teaches reducing inter cell interference between frequency channels used within a same cell (paragraph 0017).
Madan et al. (US 2017/0026915 A1) teaches small cell uplink power control to reduce interference in a network environment (paragraph 0013).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
            /NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468